REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 21
           The prior art of record neither anticipates nor renders obvious the combination of: receiving, via a user device, parameter values from a user; receiving, via the user device, parameter weights; generating one or more parameter similarity values for each vehicle of a set of vehicles based on the received parameter values; determining a sort score for each vehicle of the set of vehicles based on the received parameter weights and the generated parameter similarity values; and sorting the set of vehicles based on the sort score of each vehicle of the set of vehicles.
			
      Regarding claims 33 and 40
 	Claims 33 and 40 are each parallel in subject matter to the feature noted above with respect to claim 21 and are allowable for reasons similar to those provided for claim 21.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 20170069016 to Brady et al. discloses a system and method for scoring the fit of a vehicle for a give flip request. Various embodiments of methods and systems for evaluating and ranking potential vehicles to be paired to a customer that is requesting a vehicle or an exchange of vehicles in a subscription vehicle system. 
In some embodiments, the score can be based on value attributes, which are weighted attributes generated based on the customer request and/or profile information. Thus, some attributes may be identified as being more important than other attributes. In such embodiments, the score may thus be based on the value attributes or the weighting that is attributed to the various attributes. As a non-limiting example, the customer request and/or profile may indicate that fuel efficiency is very important to a customer but, the color of the vehicle has little importance. In such a scenario, a red car with high fuel efficiency may have a similar score as a white vehicle with high fuel efficiency. However, if the color of the vehicle is identified as being important to the customer, the same red car may have a higher score than the white car. Similarly, if color is listed as the most important attribute and fuel efficiency is of secondary importance, then a red car with lower fuel efficiency may have a higher score than a 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625